DETAILED ACTION
Allowable Subject Matter
Claims 1 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach or render obvious the invention as essentially claimed.
Bryant (US 2327980) was considered most pertinent to applicant's disclosure.  
Bryant discloses a flow rate adjusting valve in which a needle valve (see page 1, lines 14-31 describing an embodiment with a rising stem type) is arranged so as to face a fluid passage of a main body (passage in portion 1), the flow rate adjusting valve comprising: a handle (24, 18 in fig. 1) configured to enable a rotational operation to be performed manually; an electric motor (12 in fig. 1) configured to be operated remotely; and a motive power transmission mechanism configured to selectively switch between a rotational operating force of the handle and a driving force of the electric motor, and to transmit the force to the needle valve, wherein the switching is performed by causing the handle to be moved in a direction of an axis of rotation (see page 2, lines 25-55); wherein: the handle (24) is configured to be moved along the axis of rotation of the handle in first and second directions that are mutually opposite to each other (moved with or against bias of spring 22); when the handle is pulled and moved in the first direction (against bias), a motive power transmission path between the handle and the needle valve is made continuous (19 engages with 9), and a motive power transmission path between the electric motor and the needle valve is interrupted midway (11 and 17 disengage); and when the handle is pushed and moved in the second direction (by bias of spring 22), the motive power transmission path between the handle and the needle valve is interrupted midway (9 and 19 disengage), and the motive power transmission path between the electric motor and the needle valve is made continuous (11 and 17 engage) (see page 2, lines 25-55).
None of the prior art disclose or make obvious the further combination wherein each of the handle and a handle supporting member of the main body comprises splines, the splines of the handle and the splines of the handle supporting member being configured to be mutually engaged, and when the handle is moved in the second direction from an end of movement in the first direction, the splines of the handle engage with the splines of the handle supporting member, whereby rotation of the handle is prevented.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number (571) 270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753